DETAILED ACTION
This Office Action is in response to the communication(s) filed on 3/02/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regards to the arguments directed to the prior art of record not teaching a glow plug in a combustion subchamber as necessitated by amendment, see rejection below. It should be noted that the amendments to claim 1 has necessitated the grounds for the newly added 35 U.S.C. 112 (b) rejection to claim 3, see below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) because claim 3 recites the limitation “by the operation state detector” in line 3.  There is insufficient antecedent basis for this limitation in the claim since claim 1 has been amended to remove “an operation state detector”. Claim 3 should be corrected accordingly (“the” should be corrected as “an”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2018/0266307 A1) in view of Hashimoto et al. (US 2017/0248086 A1) and Riley et al. (US 8,925,518 B1).
	Regarding claim 1, Muto discloses a subchamber diesel engine (fig. 1) including a main combustion chamber (10) and a combustion subchamber (50) configured to communicate by a communication hole (51), comprising: an electrically driven injector (fig. 8, paragraph 0094, 60) configured to inject fuel into the combustion subchamber at arbitrary timing (see at least paragraph 0030-0031 and fig. 9), a fuel passage pipe connected to a fuel inlet of the injector (at least implicitly taught to allow for fuel to enter the fuel injector, with no fuel passage, the fuel injector would get no fuel), a fuel pump configured to supply fuel to the fuel passage pipe (at least implicitly taught to allow fuel to effectively flow from the fuel tank to the fuel injectors), and a controller (control device 100), wherein the controller is configured to perform a preliminary injection of fuel in a first half of an intake stroke (fig. 9, paragraph 0030), performs a main injection during a compression stroke (paragraph 0031, fig. 9).
Muto appears silent as to having a glow plug in the combustion subchamber and performing an third injection, after the main injection.
	Hashimoto discloses an internal combustion engine fuel injection method wherein 3 injections are performed, with 1 injection during the intake stroke, and 2 injections during the compression stroke within the vicinity of a compression stroke TDC (see at least Fig. 9 and paragraph 0142 and 0147).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Muto to having a third injection being within the vicinity of a compression stroke TDC after the main injection in order to reduce particulate emissions (it is known that multiple injections allow for lower emissions of particulate matter).
	For clarity, Muto as modified by Hashimoto discloses performing an ignition control injection in the vicinity of a compression top dead center after the main injection.
	Muto as modified by Hashimoto discloses the invention above.
	Muto as modified by Hashimoto is silent as to having a glow plug in the combustion subchamber.
	Riley discloses an internal combustion engine (fig. 3a) having a glow plug (216) in a combustion subchamber (202) to provide additional heat to facilitate liquid fuel ignition during start-up conditions (column 8, lines 4-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Muto to having a glow plug in a combustion subchamber as disclosed in Riley in order to provide additional heat to facilitate liquid fuel ignition during start-up conditions (column 8, lines 4-6 of Riley).
	Furthermore, if it can be argued that Muto does in fact not implicitly disclose wherein a fuel passage pipe connected to a fuel inlet of the injector, a fuel pump that supplies fuel to the fuel passage pipe, and an engine operation state detector that detects an engine operation state. It is noted that Hashimoto discloses all of the above conventional limitations and would be obvious to have such features in order to have a properly functioning engine and increase overall engine efficiency (see at least abstract, paragraph 0121).
	Regarding claim 2, Muto further discloses wherein a spray center axis of fuel injected from the injector and a hole center axis of the communication hole are offset (see at least fig. 6).
Regarding claim 7, Muto further comprises an engine operation state detector configured to detect an engine operation state (at least implicitly taught to allow the engine to receive feedback from sensors to increase engine efficiency, vehicles are equipped with sensors to allow for this to happen).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2018/0266307 A1), Hashimoto et al. (US 2017/0248086 A1) and Riley et al. (US 8,925,518 B1), in view of Polonowski et al. (US 2017/0191442).
Regarding claim 4, Muto as modified by Hashimoto further discloses wherein the controller is configured to control injection start timing (ignition timing), an injection amount (penetrating force/ lift amount), and an injection pressure (penetrating force/ lift amount) of the main injection injected from the injector on the basis of the operation state detected by the operation state detector (see at least Abstract of Hashimoto).
	Muto as modified by Hashimoto appears silent as to dividing the main injection into a predetermined number of injections.
	Polonowski discloses an internal combustion engine having a method for splitting the main injection following a pilot injection into a predetermined number of injections and perform the injections in order to increase enthalpy to expedite warming of exhaust catalyst.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Muto and Hashimoto to splitting the main fuel injection into multiple injections in order to increase enthalpy to expedite warming of an exhaust catalyst.
	For clarity, Muto and Hashimoto as modified by Polonowski discloses splitting the main fuel injection into multiple injection and performing the fuel injection in accordance with the injection amount of the main injection calculated by the controller and the injection pressure required at that time.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2018/0266307 A1), Hashimoto et al. (US 2017/0248086 A1) and Riley et al. (US 8,925,518 B1), in view of Bylsma (US 5,911,206).
Regarding claim 5, Muto as modified by Hashimoto discloses the invention above.
Muto as modified by Hashimoto appears silent as to wherein the controller advances the injection start timing of the main injection from a top dead center side of the compression stroke to a bottom dead center side as an engine rotation speed detected by the operation state detector changes from low rotation to high rotation.
Bylsma discloses that it is well known that in the low rpm range as engine speed increases, the point of fuel injection before top dead center continues to advance in terms of crank angle (see at least fig. 10b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Muto and Hashimoto to have the controller advance the injection start timing from a TDC to a BDC as the engine speed changes from low rpm to high rpm as discloses in Bylsma in order to increase fuel economy, and obtain higher peak cylinder pressure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 2018/0266307 A1), Hashimoto et al. (US 2017/0248086 A1) and Riley et al. (US 8,925,518 B1), in view of Griffiths et al. (US 8,095,294 B1).
Regarding claim 6, Muto as modified by Hashimoto discloses the invention above.
Muto as modified by Hashimoto appears silent as to wherein an injection pressure injected from the injector is set between 8 MPa and 40 MPa.
Griffiths discloses using an injection pressure of 30MPa in order to achieve efficient combustion (column 2 lines 5-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Muto and Hashimoto to injecting fuel at 30MPa as taught in Griffiths in order to promoted efficient combustion.
For clarity, 30 MPa is within the range of 8-40 MPa.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 112 (b) rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747